DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ishan P. Weerakoon on June 28, 2022.
The application has been amended as follows: 
Claim 1: A power connector, comprising:
a housing; and 
a clamp group disposed in the housing, 
wherein an insertion opening is formed at one end of the housing configured to receive a plug, the clamp group comprises an inner clamp, a first outer clamp, and a second outer clamp on an outer-side of the first outer clamp, an insertion slot is formed in the inner clamp, the insertion slot is opposite to the insertion opening and configured to accommodate a front end portion of the plug, and the first outer clamp extends over the inner clamp, a contact segment of the second outer clamp is bent toward the insertion opening; and
when the plug passes through the insertion opening and is plugged into the insertion slot, an end of the first outer clamp close to the insertion opening is configured to press against a conductive surface of the plug, a contact segment of the inner clamp is configured to press against the conductive surface of the plug, and the contact segment of the second outer clamp is configured to press against the conductive surface of the plug;
wherein the housing comprises a housing body of a preset shape and a fastening base, a pipe opening at one end of the housing body of the preset shape forms the insertion opening, the fastening base is detachably connected to the inside of the pipe opening at the other end of the housing body of the preset shape, and the clamp group is fastened on the fastening base; 
wherein a plurality of heat dissipation holes are evenly disposed on a surface of the housing to connect an inner side and an outer side of the housing,
wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer claiming pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces, and
wherein the end of the first outer clamp close to the insertion opening is turned in a direction towards the insertion slot and away from the insertion opening, and an end of the second outer clamp close to the insertion opening is turned in a direction towards the insertion opening.
Claim 4: Cancelled; 
Claims 5-10, line 1: “claim 4” should be corrected to - -claim 1- -;
Claim 15: A power connector assembly, comprising:
a power connector; and 
a plug having a conductive surface, 
wherein the power connector comprises a housing and a clamp group disposed in the housing, an insertion opening is formed at one end of the housing, the insertion opening is configured to receive the plug, the clamp group comprises an inner clamp, a first outer clamp, and a second outer clamp on an outer-side of the first outer clamp, an insertion slot is formed in the inner clamp and opposite to the insertion opening and is configured to accommodate a front end portion of the plug, and the first outer clamp extends over the inner clamp, wherein a contact segment of the second outer clamp is bent toward the insertion opening; 
when the plug passes through the insertion opening and is plugged into the insertion slot, an end of the first outer clamp close to the insertion opening is configured to press against the conductive surface of the plug, a contact segment of the inner clamp is configured to press against the conductive surface of the plug, and the contact segment of the second outer clamp is configured to press against the conductive surface of the plug;
wherein the housing comprises a housing body of a preset shape and a fastening base, a pipe opening at one end of the housing body of the preset shape forms the insertion opening, the fastening base is detachably connected to the inside of the pipe opening at the other end of the housing body of the preset shape, and the clamp group is fastened on the fastening base; and
wherein a plurality of heat dissipation holes are evenly disposed on a surface of the housing to connect an inner side and an outer side of the housing,
wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer claiming pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces, and
wherein the end of the first outer clamp close to the insertion opening is turned in a direction towards the insertion slot and away from the insertion opening, and an end of the second outer clamp close to the insertion opening is turned in a direction towards the insertion opening.
Claims 16, line 1: “claim 4” should be corrected to - -claim 1- -;
Claim 17: Cancelled;
Claim 18: A power connector, comprising:
a housing; and 
a clamp group disposed in the housing, 
wherein an insertion opening is formed at one end of the housing configured to receive a plug, the clamp group comprises an inner clamp, a first outer clamp, and a second outer clamp on an outer-side of the first outer clamp, an insertion slot is formed in the inner clamp, the insertion slot is opposite to the insertion opening and configured to accommodate a front end portion of the plug, and the first outer clamp extends over the inner clamp, a contact segment of the second outer clamp is bent toward the insertion opening; and
when the plug passes through the insertion opening and is plugged into the insertion slot, an end of the first outer clamp close to the insertion opening is configured to press against a conductive surface of the plug, a contact segment of the inner clamp is configured to press against the conductive surface of the plug, and the contact segment of the second outer clamp is configured to press against the conductive surface of the plug;
wherein the housing comprises a housing body of a preset shape and a fastening base, a pipe opening at one end of the housing body of the preset shape forms the insertion opening, the fastening base is detachably connected to the inside of the pipe opening at the other end of the housing body of the preset shape, and the clamp group is fastened on the fastening base; 
wherein a plurality of heat dissipation holes are evenly disposed on a surface of the housing to connect an inner side and an outer side of the housing,
wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer claiming pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces,
wherein each of the first outer clamping pieces comprises a supporting arm, a first flexible arm, and a first contact segment, the supporting arm extends in an insertion direction of the insertion slot, the first flexible arm is formed by reversely bending one end that is of the supporting arm and that is close to the insertion opening towards an inner side of the insertion slot and extending the end in a direction away from the insertion opening, the first contact segment is disposed at one end that is of the first flexible arm and that is away from the insertion opening, one end that is of the supporting arm and that is away from the insertion opening is fastened in the housing, and the first contact segment is configured to press against the conductive surface of the plug, and


Allowable Subject Matter
Claims 1, 5-10, 14-16, 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a power connector wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer claiming pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces, and wherein the end of the first outer clamp close to the insertion opening is turned in a direction towards the insertion slot and away from the insertion opening, and an end of the second outer clamp close to the insertion opening is turned in a direction towards the insertion opening; this in combination with the remaining limitations of the claim. 
Regarding claims 5-10, 14, 16: are allowable based on their dependency on claim 1.
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching a power connector assembly wherein the inner clamp comprises two inner clamping pieces that are spaced and disposed opposite to each other, the first outer clamp comprises two first outer clamping pieces that are spaced and disposed opposite to each other, and the second outer clamp comprises two second outer claiming pieces disposed opposite to each other, and the insertion slot is formed between the two inner clamping pieces, and wherein the end of the first outer clamp close to the insertion opening is turned in a direction towards the insertion slot and away from the insertion opening, and an end of the second outer clamp close to the insertion opening is turned in a direction towards the insertion opening; this in combination with the remaining limitations of the claim. 
Regarding claim 18: allowability resides at least in part with the prior art not showing orfairly teaching a power connector wherein another segment of the second outer clamp is configured to press against the housing body and, after a point at which the another segment presses against the housing body, the second outer clamp is configured to taper away from the housing body in the insertion direction; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833